848 F.2d 232
270 U.S.App.D.C. 175
INTERNATIONAL ASSOCIATION OF MACHINISTS & AEROSPACE WORKERS, AFL-CIOv.TRANS WORLD AIRLINES, INC., Appellant.
Nos. 87-5092, 87-5093 and 87-5176.
United States Court of Appeals,District of Columbia Circuit.
June 1, 1988.

Before RUTH BADER GINSBURG, WILLIAMS and SENTELLE, Circuit Judges.
ORDER
PER CURIAM.


1
It is ORDERED, by the Court, sua sponte, that the Opinion for the Court filed by Circuit Judge Sentelle on February 19, 1988 (839 F.2d 809) be, and hereby is, amended as follows:


2
Page 811, second column, line 9, delete the sentence beginning "The" and ending "representation." in its entirety and insert in lieu thereof:


3
"The total number of eligible voters was 4,330 so that 51.96% voted in favor of representation."